—In an action pursuant to General Municipal Law § 205-a to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated June 21, 2000, as granted the motion of the defendants Citibank Corp., 571 Fulton Realty Corp., Scott Heller, as trustee for John Does #1-25, Fotius Konidaris, Samuel Lorber, Yoping Chin, and Samuel Klein for summary judgment dismissing the complaint insofar as asserted against them.Ordered that the order is affirmed insofar as appealed from, with costs.To establish a prima facie case under General Municipal Law § 205-a, a plaintiff, in addition to demonstrating a violation of the relevant statute, code, or rule, must also establish a “practical or reasonable connection between a [statutory or code] violation and the injury” (McGee v Adams Paper & Twine Co., 26 AD2d 186, 195; see, Mullen v Zoebe, 86 NY2d 135, 140; Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423, 441; see also, Davison v Order Ecumenical, 281 AD2d 383; Kenavan v City of New York, 267 AD2d 353, 355). Although the plaintiff is not required to show the same degree of proximate cause as is required in a common-law negligence action, he must show some connection between his injuries and the violation alleged (see, Zanghi v Niagara Frontier Transp. Commn., supra).In this case, the respondents established their entitlement to judgment as a matter of law, as they demonstrated the absence of a reasonable or practical connection between the violations alleged and the injuries sustained by the plaintiff. Even assuming that the respondents failed to maintain a properly-functioning fire protection system and that such failure permitted the fire to ignite or spread, the uncontroverted evidence in the record established that the plaintiffs injuries resulted from the depletion of his air supply, which caused him to be overcome by smoke (see, Kenavan v City of New York, supra, Dillon v City of New York, 238 AD2d 302; Patsos v Suffolk Charles Assocs., 226 AD2d 608). In opposition, the plaintiff failed to demonstrate the existence of a triable issue of fact. Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.